Citation Nr: 0520257	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral pes planus has been 
received.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to post traumatic stress disorder 
(PTSD).

5.  Entitlement to service connection for a heart condition, 
claimed as secondary to PTSD.

6.  Entitlement to an initial rating in excess of 30 percent 
for PTSD before March 14, 2003, and an initial rating in 
excess of 50 percent after March 14, 2003.

7.  Entitlement to a total disability rating for individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and December 1998 rating 
decisions in which the RO granted service connection for 
PTSD, assigning a 30 percent evaluation, effective September 
11, 1997, and denied the veteran's claims to reopen a claim 
for service connection for bilateral pes planus, and 
entitlement to service connection for bilateral hearing loss, 
tinnitus, hypertension secondary to PTSD, a heart condition 
secondary to PTSD, and TDIU.

In January 2004, the RO increased the 30 percent rating for 
PTSD to 50 percent disabling, effective March 14, 2003.  
Pursuant to AB v. Brown, 6 Vet. App. 35 (1993) and Fenderson 
v. West, 12 Vet. App. 119 (1999), the issue on appeal is as 
listed on the title page.

In October 2003, the veteran raised the issue of entitlement 
to service connection for cold injuries of the hands and 
legs.  The issue has not been adjudicated.  The matter is 
referred to the RO for the appropriate action. 

In December 2004, the veteran submitted additional medical 
evidence referencing his PTSD claim.  Given the determination 
reached below, additional action in this regard is not 
warranted.

In May 2005, the veteran appeared at a Board hearing before 
the undersigned.  The hearing transcript is of record.  

At the hearing, the veteran filed a motion to advance his 
case on the Board's docket.  The motion was granted.

Based on the determinations reached below, the issue of 
entitlement to a total disability rating for individual 
unemployability before March 14, 2003, is REMANDED to the RO 
via the Appeals Management Center (AMC) for additional 
consideration.  The issue of entitlement to a total 
disability rating for individual unemployability after March 
14, 2003 has been rendered moot.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran's bilateral hearing loss and tinnitus are 
related to service.

3.  The veteran's service-connected PTSD aggravates his 
hypertension.

4.  The veteran's service-connected PTSD does not aggravate 
his heart disorder, nor is the heart disorder service 
related. 

5.  In January 1954, the Board denied entitlement to service 
connection for bilateral pes planus.

6.  Since 1954, the RO has received VA and non-VA treatment 
reports showing treatment for pes planus.

7.  The evidence is new, but not material.  It does not bear 
directly and substantially upon the specific matter under 
consideration and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

8.  Before March 14, 2003, the veteran's PTSD was not 
productive of occupational and social impairment with reduced 
reliability and productivity.

9.  Since March 14, 2003, the veteran's PTSD has been 
productive of total occupational impairment due to panic 
attacks, irritability, depression, and insomnia.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss is related to 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 
2002); 38 C.F.R. §§  3.303, 3.304(d), 3.307, 3.309 (2004).

2.  The veteran's tinnitus is related to service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§  3.303, 3.304(d) (2004).

3.  The veteran's hypertension is aggravated by the service-
connected PTSD.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§  3.303, 3.304(d), 3.310 (2004).

4.  The veteran's heart disease was not incurred in or 
aggravated by service, nor is it related to the service-
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) 
(West 2002); 38 C.F.R. §§  3.303, 3.304(d), 3.307, 3.309, 
3.310 (2004)

5.  The January 1954 Board decision denying entitlement to 
service connection for bilateral pes planus is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

6.  New and material evidence has not been submitted to 
reopen a claim for service connection for bilateral pes 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

7.  The criteria for an initial rating in excess of 30 
percent for PTSD before March 14, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (2004).

8.  The criteria for an initial rating 100 percent after 
March 14, 2003, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing loss and Tinnitus

The veteran contends that he was exposed to excessive noise 
from gunfire and explosions while serving in combat during 
the Korean War.  He maintains that his hearing loss and 
tinnitus are related to that exposure.  See May 2005 Hearing 
Transcript.

Law & Regulation

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including other organic 
disease of the nervous system, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Accordingly, establishing service connection requires (1) a 
medical diagnosis of current disability;(2)  medical, and in 
some circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See generally, Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background &Analysis

When resolving doubt in the veteran's favor, the evidence 
supports the claims of entitlement to service connection for 
hearing loss and tinnitus.  The three criteria of Caluza are 
met.

First, VA examination in April 2001 reflects diagnoses of 
bilateral symmetrical, moderate to severe sensorineural 
hearing loss and tinnitus secondary to sensorineural hearing 
loss.  See also VA examination report dated in June 1998.

Second, satisfactory lay or other evidence of in-service 
noise exposure is present.  As previously noted, the veteran 
contends that he was exposed to excessive noise from gunfire 
and explosions while serving in combat during the Korean War.  
The veteran's testimony is consistent with the circumstances, 
conditions, or hardships of his service.  The evidence 
demonstrates that he engaged in combat with the enemy.  
VAOPGCPREC 12-99 (Requires veteran to have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The DD Form 214 reflects that he received 
a Combat Infantryman's Badge and a Korean Service Medical 
with 2 Bronze Service Stars.  As such, in-service noise 
exposure is presumed.  38 C.F.R. § 1154(b).

Third, the record contains both positive and negative medical 
evidence, addressing the etiology of the veteran's hearing 
loss and tinnitus.  The service medical records show normal 
hearing on discharge examination in April 1953.  However, as 
noted above, the service administrative records reflect that 
the veteran engaged in combat with the enemy and it is 
presumed that he was exposed to excessive noise at that time.  
In a November 1998 medical statement, G. A. L., M.D., wrote 
that he had reviewed the veteran's claims file and attributed 
the veteran's hearing loss and tinnitus to his service.  He 
also noted that the veteran did not incur occupational noise 
exposure after service.  In April 2001, a VA examiner, after 
reviewing the veteran's claims file and examining him, opined 
that the veteran's hearing loss and tinnitus did not result 
from in-service noise exposure.  Given that both medical 
examiners reviewed the veteran's claims file and rendered 
positive and negative opinions after their review, the Board 
finds that the medical evidence is in equipoise.  As such, 
when resolving doubt in the veteran's favor, the medical 
evidence links his hearing loss and tinnitus to service.  

Based on the foregoing, the evidence supports the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The appeal in this regard is granted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.



Hypertension and Heart Disease

The veteran maintains that his hypertension and heart disease 
are related to or aggravated by his service-connected PTSD.  
See May 2005 Hearing Transcript.

Law & Regulation

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background & Analysis

The evidence supports the veteran's claims of entitlement to 
service connection for hypertension and weighs against the 
claim of entitlement to service connection for a heart 
condition.  

Service connection for PTSD is in effect.  See April 1998 VA 
Rating Decision.  Additionally, the record contains current 
diagnoses of hypertension and coronary artery disease.  VA 
outpatient treatment reports and medical reports from 
Huntington Hospital dated from 1997 to 2004 show continued 
treatment for hypertension and coronary artery disease.

With regard to the veteran's hypertension, the medical 
evidence establishes that the veteran's service-connected 
PTSD exacerbates the disease.  Although treatment reports 
from the Huntington Hospital reflect that the veteran's 
hypertension was due to prostate medication, in July 1998, 
the veteran's private physician, J. J. W., M.D., wrote that 
he had treated the veteran since 1996 for hypertension and 
that his hypertension is exacerbated and worsened by his 
PTSD.  In November 1998, G. A. L., M.D., wrote that he had 
reviewed the veteran's claims file and reiterated the 
conclusion rendered by J. J. W.  Additionally, in April 1998, 
after reviewing the veteran's claims file and examining him, 
the VA examiner rendered a diagnosis of hypertension and 
opined that it is likely as not that the veteran's blood 
pressure is aggravated by his PTSD.  In April 2001, J. J. W., 
again stated that the veteran's entire medical condition and 
hypertension are exacerbated by his PTSD.  

The Board acknowledges that compensation based on aggravation 
may only be paid for the degree of disability over and above 
the disability.  Here, the medical evidence demonstrates that 
the veteran's hypertension is controlled with medication.  
See 38 C.F.R. § 4.104, Diagnostic Code 7107 (2004).  However, 
there is no competent medical evidence of record establishing 
what the veteran's baseline diastolic blood pressure readings 
are and to what degree his PTSD exacerbates his hypertension.  
The VA and non-VA treatment reports merely reflect that the 
veteran's blood pressure readings on examination.  On VA 
examination in April 2001, the VA examiner reiterated the 
veteran's recollection of what his baseline blood pressure 
readings were and then noted what the veteran's current 
readings were 140/80 and that six months before it was 
132/62.  The VA examiner did not objectively distinguish 
symptomatology from the veteran's baseline blood pressure 
readings and any blood pressure readings due to PTSD 
exacerbations.  Rather, he merely noted that the veteran's 
PTSD exacerbates his hypertension.  As such, any doubt in 
this regard must be resolved in the veteran's favor.  See 
generally, Mittleider v. West, 11 Vet. App. 181 (1998) (the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).

Regarding the veteran's coronary artery disease, the evidence 
fails to show increased disability due to aggravation.  On VA 
examination in April 2001, cardiac examination was normal, 
and the diagnosis rendered was coronary artery disease, 
currently stable.  No new heart attack since about 10 years 
before was also noted.  In addition to the foregoing, VA 
outpatient treatment reports dated from 2002 to 2004 show 
that the veteran's coronary artery disease remains stable.  
In light of the absence of any disability over and above the 
degree of disability existing prior to the aggravation, 
entitlement to service connection, claimed as secondary to 
PTSD, must be denied.  

In October 2003, the veteran also alleged that his heart 
disorder is attributable to cold injuries incurred during 
service.  While the veteran's statements are credible and he 
is competent to attest that he was exposed to cold climates 
during service, he is not competent to etiologically relate 
his current heart disorder to any event of service.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  There is no 
competent evidence of record indicating that the veteran's 
heart disorder is related to service or any event of service.  
Without such medical evidence, the requirements for 
entitlement to service connection are not met.  Caluza, 
supra.  

Given the foregoing, the evidence supports the veteran's 
claim of entitlement to service connection for hypertension, 
claimed as secondary to PTSD.  The appeal in this regard is 
granted.  The preponderance of the evidence weighs against 
the claim of entitlement to service connection for a heart 
disorder, claimed as secondary to PTSD.  The appeal is denied 
in this regard.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.310.

New and Material

The veteran also maintains that his pes planus disability was 
aggravated by service.  Thus, the service connection claim 
should be reopened and granted.  

In January 1954, the Board denied entitlement to service 
connection for pes planus.  After reviewing the veteran's 
service medical records, the Board reasoned that the 
veteran's second-degree bilateral pes planus was noted on 
entrance examination.  The Board added although the veteran 
received treatment for the disorder during service, on 
discharge examination the veteran's flat feet were non-
symptomatic.  It then concluded that the evidence failed to 
show that aggravation beyond the pre-service level.  See 
38 C.F.R. § 3.306.  The Board decision is final.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1100.

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108,  7104(b); 
38 C.F.R. § 20.1105 (2004).  The Board does not have 
jurisdiction to consider the previously adjudicated claims 
unless new and material evidence is presented, and before the 
Board may reopen such claims, it must so find.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The instant appeal arises from a September 1997 claim.  The 
most recent amendment of the regulatory definition of new and 
material evidence applies only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Consequently, this appeal is decided under the older 
version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

Since January 1954, new and material evidence has not been 
submitted to reopen the service connection claim for pes 
planus.  

The record contains numerous VA and non-VA medical reports 
dated from 1997 to 2004.  The reports generally show that the 
veteran received arch supports and other treatment for pes 
planus and heel pain.  Although the medical evidence is new, 
as it is not cumulative of evidence considered in the Board's 
1954 denial, it is not material.  The medical reports merely 
show contemporaneous treatment and do not suggest that the 
veteran's pes planus was aggravated by service.  The evidence 
therefore does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims.  

Letters from the veteran with duplicative service medical 
records, treatment reports, and unrelated articles are also 
of record.  Additionally, a transcript of the veteran's May 
2005 hearing testimony, in which he and his spouse maintain 
that his pes planus was aggravated by service is of record.  
This evidence is not new.  The letters and the veteran's 
hearing transcript contain statements and assertions that 
were previously considered by the Board in January 1954.  

Alternatively, even if the veteran's statements and hearing 
transcript are considered new, they are not material.  That 
is, although they bear directly upon the specific matter 
under consideration, the statements and testimony are not so 
significant that it must be considered in order to fairly 
decide the merits of the previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211 (1993).  The veteran and his spouse 
are not competent or qualified to assert that his pes planus 
was aggravated by service.  Id.; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Given the foregoing, new and material evidence has not been 
submitted to reopen the claim of service connection for 
bilateral pes planus.  The appeal in this regard is denied.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.

Increased Rating

The veteran filed an informal claim seeking service 
connection for PTSD in September 1997.  In April 1998, the RO 
granted service connection for PTSD, rated at 30 percent, 
effective September 11, 1997.  The veteran disagreed with the 
assigned rating and perfected an appeal therefrom.  In 
January 2004, the RO increased the 30 percent rating to 50 
percent, effective March 14, 2003.  As such, the veteran 
seeks an initial rating in excess of 30 percent for PTSD 
before March 14, 2003, and an initial rating in excess of 50 
percent after March 14, 2003.  

Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found -a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Law & Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background & Analysis

Before March 14, 2003

From September 11, 1997, to March 14, 2003, the criteria for 
the assignment of a rating in excess of 30 percent have not 
been met.  The veteran's PTSD was not productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

During this period, the medical evidence overall reflects 
that the veteran's PTSD was productive of no more 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  VA examination in October 1997 
revealed a diagnosis of anxiety, full criteria of PTSD not 
met, with a GAF score of 65.  At that time, physical 
examination was essentially normal.  Additionally, VA 
outpatient treatment reports dated from 1997 to 2002 overall 
show that the veteran participated in PTSD counseling for 
depression, anger management, and other symptoms consistent 
with PTSD, but his PTSD remained stable and his GAF scores 
typically ranged from 51 to 68.  A GAF of 51 to 60 is defined 
as moderate symptoms.  

It is acknowledged that in November 1998 a GAF score of 49 
was rendered; in October 2000 a GAF score of 40 was rendered; 
and clinical entries at times reflect a GAF score of 50.  It 
is also acknowledged that on VA examination in April 2003, 
the examiner opined that the veteran had a GAF of 41 to 49 
over the past year.  Nonetheless, the clinical entries 
overall from 1997 to 2002, to include the veteran's treatment 
plans, reflect no more than moderate functional impairment.  
The veteran's GAF score was primarily 55, and the clinical 
entries reflect that his PTSD was stable.  Additionally, 
during this period, the veteran continued to work, although 
with problems, participated in PTSD counseling sessions, and 
remained with his supportive family.  See VA treatment report 
treatment reports dated from 1997 to 2002 and July 2001 
statement from the veteran's employer. 

Based on the veteran's GAF scores and clinical findings 
during this period, the preponderance of the evidence weighs 
against the assignment of a rating in excess of 30 percent.

After March 14, 2003

The criteria for an increased rating to 100 percent are met 
after March 14, 2003.  The record reflects that the veteran's 
PTSD is productive of total occupational and social 
impairment.

VA examination reflects a GAF score of 43 based on the 
veteran's inability to work because of panic attacks, 
irritability, frequent arguments with others, depressed mood 
associated with survivor's guilt, insomnia and fatigue during 
the day.  Medical statements from J. H. A., Ph.D., dated from 
April to October 2003 reflect that the veteran had severely 
elevated levels of depression and anxiety that impeded his 
ability to work for sustained periods of time, to concentrate 
effectively on work related tasks, to cope with normal work 
stressors, and to adapt to any changes in a work situation.  
The veteran's prognosis for returning to work was poor.  The 
veteran's March 2005 hearing testimony as well as March 2004 
statements from his son and spouse also indicate that the 
veteran experiences increased anger, depression, and 
isolation.  Additionally, VA outpatient treatment reports 
dated from 2003 to 2004 show continued treatment for chronic, 
severe, PTSD with a GAF score of 47.  A GAF score of 41 to 50 
is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

In light of the foregoing, the evidence demonstrates that the 
veteran's panic attacks, anger episodes, irritability, and 
depressed mood results in total occupational impairment.  
Thus, since March 14, 2003, the criteria for a 100 percent 
rating are met.  The appeal in this regard is granted. 

In light of the favorable decision in this case concerning 
the veteran's PTSD claim, the Board finds that the veteran is 
not eligible for TDIU subsequent to March 14, 2003, and his 
claim for that benefit is moot.  Green v. West, 11 Vet. App. 
472 (1998); VAOGCPREC 6-99 (VA General Counsel held that a 
claim for TDIU may not be considered when a schedular 100-
percent rating is already in effect).  As previously noted, 
the claim for a total disability rating before March 14, 2003 
is addressed in the below REMAND portion of the decision.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

The veteran and his representative have been notified of the 
information and medical or lay evidence needed to 
substantiate his claim.  By rating decisions dated in April 
1998 and December 1998, Statement of the Case dated in May 
1999, January 2004, and August 2004, Supplemental Statements 
of the Case dated in August 2001, February 2003, and 
September 2004 and VA letter dated in March 2003, VA apprised 
the veteran and his representative of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decision, and the information and evidence needed to 
substantiate the claims.  During the pendency of his appeal, 
VA told the veteran that what he needed to substantiate his 
claims, what evidence he should provide, and what evidence it 
would assist him with obtaining.  By the numerous statements 
of the case and supplemental statements of the case, VA has 
essentially asked the veteran to submit any pertinent 
evidence in his possession.  VA has fulfilled its duty to 
inform the veteran of the information and evidence needed to 
substantiate his claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes the available service medical records, VA 
medical reports dated from 1997 to 2004, and private medical 
reports dated from 1997 to 2003.  The veteran has submitted 
lay statements and hearing testimony in support of his 
claims.  

Regarding the hearing testimony, the Board acknowledges that 
the tape recording of the hearing conducted on May 24, 2005, 
abruptly ended and testimony regarding issues 6 and 7 on the 
title page were not transcribed.  While this situation is not 
ideal, the Board finds that proceeding with the appeal does 
not harm the veteran.  First, the transcript provides written 
evidence of what was said during the hearing.  Here, the 
recollections of the judge as to what transpired during this 
hearing are sufficient to resolve the appeal on the issue of 
an increased rating for PTSD.  In fact, part of the 
resolution on that issue is favorable as a 100 percent rating 
is granted from March 14, 2003 forward.  Hearing testimony 
and other evidence was not persuasive that a rating in excess 
of 30 percent was warranted prior to that date as has been 
discussed above.  Additionally, the issue, of entitlement to 
a total rating for individual unemployability, has been 
declared moot in part and in part, remanded for additional 
action.  Accordingly, the fact that part of the hearing 
testimony was not transcribed does not harm the veteran.  In 
the event the veteran and/or his representative feel this has 
prejudiced the veteran's case, he may file a motion for a new 
hearing in accordance with the provisions of 38 C.F.R. 
§ 20.717(b).  This motion must be filed with 120 days from 
the date of the Board's final decision.  

Other evidence of record includes a July 2001 statement from 
the veteran's employer.  While the complete collection of the 
veteran's service medical records is not available, the 
record indicates that numerous attempts to obtain such 
records were made.  See October 1998, February 1999, and June 
1999 Handwritten Response to Request for Military Records.  
Additionally, given the determinations reached above, the 
veteran has been afforded the benefit of the doubt where 
appropriate.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The veteran was furnished medical release of 
information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension, claimed 
as secondary to PTSD, is granted.

	(CONTINUED ON NEXT PAGE)





Entitlement to service connection for a heart disorder, 
claimed as secondary to PTSD, is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral pes planus, the 
appeal is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD before March 14, 2003 is denied.

Entitlement to an initial rating to 100 percent after March 
14, 2003, is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.


REMAND

The veteran seeks entitlement to a total disability rating 
for individual unemployability before March 14, 2003.  
Because of the above grants of entitlement to service 
connection for hearing loss, tinnitus, and hypertension, this 
issue must be reconsidered after the grants are effectuated.  
Thus, appellate review of this claim is deferred pending such 
action.

Accordingly, the claim is remanded for the following:

Readjudicate the issue of entitlement to 
a total disability rating for individual 
unemployability before March 14, 2003.  
If in order, issued a Supplemental 
Statement of the Case to the veteran.  
The applicable response time should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


